DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a certain method of organizing human activity such as a marketing or sales activity without significantly more. 
Claims 1, 9, and 17 recites: 
A computer implemented method comprising: 
receiving, by a first computing device, a first communication indicating that a second computing device has begun to travel toward an order fulfillment location; 
receiving, by the first computing device, information indicating an estimated time until arrival at the order fulfillment location by the second computing device; 
providing, by the first computing device and in response to receiving the first communication indicating that the second computing device has begun to travel toward the order fulfillment location, a user interface that includes a timer indicating the received estimated time until arrival; 
receiving, by the first computing device, a second communication indicating that the second computing device has arrived at the order fulfillment location; and 
updating, by the first computing device and in response to receiving the second communication indicating that the second computing device has arrived at the order fulfillment location, the timer included as part of the user interface to indicate a time since arrival of the second computing device at the fulfillment location.
The bolded limitations recite a method of receiving information and documenting time. The remaining limitations are directed to generic computing resources.
This judicial exception is not integrated into a practical application because the additional elements are generic computing devices which amount to merely instructions to implement the abstract idea using a computer (MPEP 2106.05(f)). The claim may be interpreted as a user calling a store to notify the store of an estimated time of arrival, then calling the store again once they have arrived, while the store employee documents the estimated arrival time and actual arrival time on a user interface which could be a paper and pencil with a clock.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements are generic computing devices which amount to merely instructions to implement the abstract idea using a computer (MPEP 2106.05(f)).
Claims 9 and 17 include recitations of “processors” and “computer memory”. These additional elements are generic computing devices which amount to merely instructions to implement the abstract idea using a computer (MPEP 2106.05(f)).
Dependent claims 2 – 8, 10 – 16, and 18 – 20 provide further details to the abstract idea, but do not provide any further additional elements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Docrou et al. (US 10,482,421).

Regarding claim 1, Docrou teaches (FIG. 10, 14):
A computer implemented method comprising: 
receiving, by a first computing device, a first communication indicating that a second computing device has begun to travel toward an order fulfillment location (1404); 
receiving, by the first computing device, information indicating an estimated time until arrival at the order fulfillment location by the second computing device (1406); 
providing, by the first computing device and in response to receiving the first communication indicating that the second computing device has begun to travel toward the order fulfillment location, a user interface that includes a timer indicating the received estimated time until arrival (FIG. 10, 224); 
receiving, by the first computing device, a second communication indicating that the second computing device has arrived at the order fulfillment location (1410, TOE); and 
updating, by the first computing device and in response to receiving the second communication indicating that the second computing device has arrived at the order fulfillment location, the timer included as part of the user interface to indicate a time since arrival of the second computing device at the fulfillment location (difference between TOE and current time; pickup duration is used throughout to define pickup windows).
Regarding claim 2, Docrou teaches:
The method of claim 1, further comprising: 
after receiving the information indicating the estimated time until arrival and prior to receiving the second communication, receiving, by the first computing device, a third communication indicating a new estimated time until arrival at the order fulfillment location by the second computing device; 
updating, by the first computing device and in response to receiving the third communication, the timer included as part of the user interface to indicate the new estimated time until arrival (UI 508, update pickup schedule 206).
Regarding claim 3, Docrou teaches (col 35, 36):
The method of claim 1, further comprising: 

in response to determining that the timer has reached a predetermined time, changing a visual appearance of the timer on the user interface.
Regarding claim 4, Docrou teaches (FIG. 14):
The method of claim 1, further comprising: 
in response to determining that the timer has reached a predetermined time, causing a communication indicating an order status to be transmitted to the second computing device.
Regarding claim 5, Docrou teaches (FIG. 10, 14):
The method of claim 1, wherein the user interface further includes an indication of an order fulfillment type for an order associated with the second computing device, wherein the order fulfillment type has previously been indicated by a user of the second computing device.
Regarding claim 6, Docrou teaches updating fulfillment user device with parking space information, for example (FIG. 10, 14):
The method of claim 5, further comprising: 
receiving, by the first computing device, a third communication indicating a change in order fulfillment type for the order associated with the second computing device; 
updating, by the first computing device, the user interface to indicate the change in order fulfillment type for the order associated with the second computing device.
Regarding claim 7, Docrou teaches embodiments for walk-up, drive up, etc. (FIG. 10, 14):
The method of claim 6, wherein the change in order fulfillment type is a change from a drive-up order to an in-store pickup order.
Regarding claim 8, Docrou teaches updating fulfillment user device with parking space information, for example (FIG. 10, 14):
The method of claim 6, wherein the indication of an order fulfillment type takes the form of an order fulfillment type icon and indicating the change in order fulfillment type comprises changing the order fulfillment type icon.

Regarding claims 9 – 20, the device claims are rejected under similar rationale to the corresponding method claims above. System hardware is disclosed in FIG. 2 – 4 and associated text.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543.  The examiner can normally be reached on M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.